Case: 1:18-cv-01465 Document #: 164 Filed: 07/05/19 Page 1 of 1 PageID #:4293

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Laura Mullen
                           Plaintiff,
v.                                               Case No.: 1:18−cv−01465
                                                 Honorable Matthew F. Kennelly
GLV, Inc, et al.
                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, July 5, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: Defendants' motion
for a one−day extension of time [157] is granted. Defendants' motion for leave to file a
combined response to plaintiffs' motion for sanctions and a cross−motion totaling 26
pages [160] is denied. If defendants want to file a motion for sanctions, they must do so
via a document separate from their response to plaintiffs' motion. They are given leave to
file an 18−page response to plaintiffs' motion for sanctions, but it must be on file by 5:00
pm on July 8, 2019. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
